The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remark

This communication is considered fully responsive to the amendment filed on 01/26/21.
a. Independent claims have been amended.
b. Rejection to claim 8 under 35 USC § 101 is withdrawn since it has being amended accordingly.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal et al. (US 2017/0012861, “Blumenthal”) in view of Nagata (US 2014/0169178, “Nagata”).
Regarding claim 1, Blumenthal discloses an electronic apparatus comprising: 
- processing circuitry (See ¶.270, integrated circuit) configured to:
- acquire a first control command regarding to reduce a transmission rate representing a volume of traffic per unit time (See 1040 fig.22, ‘Rate control’, See ¶.193, the acks from the destination may utilize coding to recover from erasures and bursty losses. In embodiments, packet coding and transmission control of the acks may be especially useful if there is congestion on the return channel; See ¶.56, control a rate of transmission of packets; See ¶.181, a communication protocol may use smoothed statistics of intervals between acknowledgments of transmitted packets (e.g., a smoothed "ack interval") to guide a transmission of packets, for example, by controlling intervals (e.g., an average interval or equivalently an average transmission rate) between packet transmissions. Broadly, this guiding of transmission intervals is referred to herein as "pacing"; See ¶.8, network operators have been known to impose policies that limit or block the amount of UDP traffic that may flow over their networks at any given time; Examiner’s Note: the definition of the “data transmission rate” is the volume of data transmitted over a transmission channel or via a data interface within a specified unit of time. The units used for this are baud or bits/s); and
- change a communication parameter to reduce a transmission rate applied to the electronic apparatus in accordance with the first control command (See ¶.14, adjusting a congestion window for the data path based on the indication. The method may further include an indication of whether a number of messages received at the second node is sufficient to decode data associated with the messages, wherein the indication is based on feedback received at the first node over the number of data paths; See ¶.56, some implementations of TCP adjust the size of the window, for example, starting initially with a small window ("slow start") to avoid causing congestion. Some implementations of TCP also control a rate of transmission of packets, for example, according to the round-trip-time and the size of the window); and
- communication circuitry configured to transmit data by performing a multi-hop wireless communication with a transmission rate according to the changed communication parameter (See ¶.111, PC-TCP proxies may be utilized in point-to-point communication networks, multi-hop networks, meshed networks, broadcast networks, storage networks).”
Blumenthal lists a plurality of networks for controlling data transmission by mentioning “PC-TCP proxies may be utilized in point-to-point communication networks, multi-hop networks, meshed networks, broadcast networks, storage networks (See ¶.111) and channel characteristics according to packet error arte, burst characteristics of errors (See ¶.118),” but does fully discloses or shows implementation of the method in environment of a multi-hop wireless network system.
However, Nagata discloses the limitations of “performing a multi-hop wireless communication (See ¶.71, each node equipment in the multi-hop wireless network has the function of detecting the state or performance of the local node, and acquiring monitor data. In the example illustrated in FIG. 8, each node equipment detects a packet error rate (PER) as the monitor data).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “performing a multi-hop wireless communication” as taught by Nagata into the system of Blumenthal, so that it provides a way of detecting a packet error rate in multi-hop wireless network (Nagata, See ¶.71) to know channel characteristic (Blumenthal, See ¶.118).

Regarding claim 2, Blumenthal and Nagata disclose “the processing circuitry is configured to: detect a packet loss of transmission data transmitted from the electric apparatus (Blumenthal, See ¶.179, burst of packet losses) by a multi-hop wireless communication (Nagata, See ¶.86, a part of the function of searching the worst node is realized by the node equipments on the multi-hop wireless network); determine whether a burst loss of the transmission data has occurred when a packet loss is detected (Blumenthal, See ¶.185, large bursts of packet losses; See ¶.186, limiting the presentation of packets to the communication channel based on its window-based congestion control procedure); and generate the first control command when the burst loss is determined to have occurred (Blumenthal, See 1040 fig.22, ‘Rate control’, See ¶.193, the acks from the destination may utilize coding to recover from erasures and bursty losses. In embodiments, packet coding and transmission control of the acks may be especially useful if there is congestion on the return channel) and the communication circuitry is configured to transmit again the transmission data with a transmission rate based on the first control command generated by the processing circuitry (Blumenthal, See ¶.14, adjusting a congestion window for the data path based on the indication. The method may further include an indication of whether a number of messages received at the second node is sufficient to decode data associated with the messages, wherein the indication is based on feedback received at the first node over the number of data paths; See ¶.56, some implementations of TCP adjust the size of the window, for example, starting initially with a small window ("slow start") to avoid causing congestion. Some implementations of TCP also control a rate of transmission of packets, for example, according to the round-trip-time and the size of the window).”
Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 3, Blumenthal discloses “the communication circuitry transmits the first control command generated by the processing circuitry to one or more of other electronic apparatuses that are connected in a direction toward a communication destination of the transmission data for which the packet loss is detected (See ¶.3, packet destination; See ¶.185, large bursts of packet losses; See ¶.186, limiting the presentation of packets to the communication channel based on its window-based congestion control procedure)” and Nagata discloses “over a communication path of a multi-hop wireless communication” as rejected in claim 1. Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 4, Blumenthal discloses “the first control command is acquired from another electronic apparatus (See 1040 fig.22, ‘Rate control’, See ¶.193, the acks from the destination may utilize coding to recover from erasures and bursty losses. In embodiments, packet coding and transmission control of the acks may be especially useful if there is congestion on the return channel).”

Regarding claim 5, Blumenthal discloses “the communication parameter includes at least one of a bit rate of transmission data and a frame rate of the transmission data (See ¶.56, control a rate of transmission of packets; See ¶.181, a communication protocol may use smoothed statistics of intervals between acknowledgments of transmitted packets (e.g., a smoothed "ack interval") to guide a transmission of packets, for example, by controlling intervals (e.g., an average interval or equivalently an average transmission rate) between packet transmissions. Broadly, this guiding of transmission intervals is referred to herein as "pacing"; See ¶.8, network operators have been known to impose policies that limit or block the amount of UDP traffic that may flow over their networks at any given time; Examiner’s Note: the definition of the “data transmission rate” is the volume of data transmitted over a transmission channel or via a data interface within a specified unit of time. The units used for this are baud or bits/s).”

Regarding claim 6, Blumenthal discloses “the communication parameter includes at least one of a bit rate of transmission data and a frame rate of the transmission data (See ¶.56, control a rate of transmission of packets; See ¶.181, a communication protocol may use smoothed statistics of intervals between acknowledgments of transmitted packets (e.g., a smoothed "ack interval") to guide a transmission of packets, for example, by controlling intervals (e.g., an average interval or equivalently an average transmission rate) between packet transmissions. Broadly, this guiding of transmission intervals is referred to herein as "pacing"; See ¶.8, network operators have been known to impose policies that limit or block the amount of UDP traffic that may flow over their networks at any given time; Examiner’s Note: the definition of the “data transmission rate” is the volume of data transmitted over a transmission channel or via a data interface within a specified unit of time. The units used for this are baud or bits/s) and a forward error correction parameter (See ¶.61, implementing FEC).”

Regarding claim 7, it is a method claim corresponding to the apparatus claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 8, it is a non-transitory computer readable medium claim corresponding to the apparatus claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 9, it is a communication system claim corresponding to the apparatus claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims by adding more claim limitations, especially “reduce a transmission rate representing a volume of traffic per unit time”, examiner has clarified and totally remapped the rejection to the argued claim limitations at the Examiner’s best by adding “Examiner’s Note”, which is the response to the arguments, because the previous 103 rejection for independent claims has been changed into 103 rejection over a newly found prior art by Blumenthal in view of Nagata. Therefore, the examiner disagrees respectfully.

                                            Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411